DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-9) and a machine (claims 10-20), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a request to verify a phone number of a user and then using special identifiers to authenticate a payment transaction by: 
receiving, a request for verifying a phone number associated with a Subscriber Identification Module (SIM) card in from a merchant application, wherein the request for verifying the phone number is received upon initiating a payment transaction;
in response to receiving the request, obtaining a first key associated with a manufacturer;
generating a first cryptogram based on at least one of the phone number and a unique identification value using the first key, wherein the first cryptogram is provided and associated with the manufacturer for verification; and
upon verification of the first cryptogram, receiving a second cryptogram associated with the manufacturer, wherein the merchant application provides the second cryptogram and payment transaction details for authentication of the payment transaction.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a request to verify a phone number of a user and then using special identifiers to authenticate a payment transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “processor,” “user device,” “server,” and “network server,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0006] of the specification). Independent claims 10 and 18 are nearly identical to independent claim 1 and so the same analysis applies to that claim as well. Thus, the same analysis also applies to these claims. Both claims 10 and 18 also contain an additional element, “memory,” that is being used to implement the abstract idea noted in claim 1. 
Dependent claims 2-9, 11-17, and 19-20 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2 and 11 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe how the first key is received from the server of the manufacturer and generated either in real-time using a cryptographic technique or it was received from the memory of the user device which it was stored in. This adds detail as to how the specific key is received so that an identifier can be used to authenticate a transaction. Dependent claims 3 and 12 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe how a request for the first key is sent to the network server and then receiving it from the same server and that the first key is generated in real-time using cryptographic techniques. Dependent claims 4 and 13 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe how generating the cryptogram is based on encryption techniques using at least one of the phone number and unique identifier associated with the first key and the user device. This is adding detail as to how the cryptogram is associated with the first key and the user device for authentication purposes. Dependent claims 5 and 14 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe how providing the first cryptogram triggers a decryption process and to verify the phone number and unique identifier associated with the user device. This compared to stored user information in a database and this is used to authenticate the user in conducting the transaction. Dependent claims 6 and 15 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe the receiving of the second cryptogram based on at least one of the phone number and the unique identifier and this is done using a second key obtained from the network server. This is adding detail to the process of authenticating using a second cryptogram and the process is exactly the same as it was for generating the first cryptogram. Dependent claims 7 and 16 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe sending the second cryptogram and payment transaction details to the issuer server using one of various elements: the network server, a direct integration with the issuer server, an Access Control Server (ACS), a Merchant Plug-In (MPI) provider, or any combination thereof. These are all various elements such as servers used to transfer the data. Dependent claims 8 and 17 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe receiving an authentication response after authentication takes place and that comprises decrypting the second cryptogram using a second key and validating the phone number associated with the user deice using information stored in a database and the providing the authentication response to the user device depending on whether the authentication was successful or not. These are additional details that discuss the validation process in order to properly authenticate the user. Dependent claim 9 recites limitations that further define the abstract idea noted in claim 1 in that it describes what the unique identifier is. It is an International Mobile Equipment Identity (IMEI) number associated with the user device. This is the actual identifier being used in the authentication process. Dependent claims 19 and 20 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe generating keys in real-time using cryptographic techniques and sending the key to either a user device and server or server and issuer server. Claim 19 includes the first key while claim 20 involves the second key. These keys are used to decrypt the cryptogram so that authentication can be performed. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Prior Art Not Relied Upon
4. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. MCKINNON et al. (U.S. Pub. No. 2022/0131870) teaches an authentication method using a verification communication with a comparison of an expected coded sequence with the coded sequence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696